Citation Nr: 0612866	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Boise, 
Idaho that, in pertinent part, denied service connection for 
PTSD.  A personal hearing was held before the RO in September 
2003.  A hearing was held before the undersigned Veterans Law 
Judge at the RO (i.e., a Travel Board hearing) in October 
2005.  The veteran currently resides within the jurisdiction 
of the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

The preponderance of the evidence on file does not show that 
the veteran has an acceptable diagnosis of PTSD related to a 
combat stressor during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in April 2002, September 2002, 
and December 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an April 
2003 Statement of the Case (SOC), and a February 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as lay statements, 
service personnel records, internet articles, information 
from the US Marine Corps, records from the Social Security 
Administration, US Naval Institute Proceedings, and 
photographs.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
personality disorder is not a disability for VA compensation 
purposes, and provides no basis for service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 
439 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and 
an 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f).

Analysis

The veteran served on active duty in the Marine Corps from 
December 1969 to February 1972.  Records show that he was in 
Vietnam from January 31, 1971 to May 31, 1971, and that 
during that period he was assigned to Company D, 1st Military 
Police Battalion as a rifleman.  Service records are negative 
for combat citations.  Service personnel records reflect that 
the veteran participated in operations against Communist 
aggression in Da Nang, Vietnam from February 1, 1971 to May 
31, 1971.

Service personnel records also reflect that the veteran was 
absent without leave (AWOL) from July 24 to 28, 1970, from 
July 29, 1970 to August 7, 1970, from August 17, 1970 to 
September 18, 1970, from October 2, 1970 to December 7, 1970, 
and from July 22 to 23, 1971, for a total of 112 days.  In 
December 1970, he was sentenced to confinement at hard labor 
for three months for his multiple unauthorized absences.

Service medical records reflect that on entrance medical 
examination in December 1969, the veteran's psychiatric 
system was listed as normal.  On medical examination in June 
1970, the veteran's psychiatric system was listed as normal.  
A March 1971 memorandum reflects that a psychiatric 
evaluation was requested for the veteran as he had reported 
frequent losses of temper and felt a need to take out his 
violent urges on other people.

A March 1971 psychiatric consultation reflects that the 
veteran had been in Vietnam for two months and was exercised 
by the urge to aggression upon other people.  His past 
history revealed moderate delinquency.  His enlistment in the 
Marine Corps was precipitated by the loss of his girlfriend.  
He said he definitely wanted to be released from service, and 
that in the past, a psychiatrist told him he was nervous.  
The diagnostic impression was an immature personality.  The 
examiner indicated that the veteran's problem, for all 
practical purposes, had been one of self-restraint, and that 
he was not psychotic or otherwise formally disabled mentally.  

A September 1971 consultation report reflects that the 
veteran reported that he had been using drugs for two years, 
including LSD and amphetamines, and reported flashbacks.  It 
was noted that the veteran was alert and well-oriented 
without neurosis or psychosis.  The diagnostic impression was 
drug abuse, and an administrative discharge was recommended 
on this basis.  A December 1971 memorandum from the veteran's 
commanding officer reflects that the veteran had a history of 
drug abuse dating back two years.  With this history and his 
prior unauthorized absences, the officer recommended that the 
veteran be given an administrative discharge as unfit for 
military service.

On separation medical examination in February 1972, the 
examiner diagnosed an immature personality.  No psychiatric 
disorders were diagnosed.  The veteran was separated from 
service in early February 1972.

By a letter to the Navy Discharge Review Board received in 
January 1973, the veteran said he was doing very poorly in 
civilian life and was "...willing to do any thing to get back 
into the Armed Forces."

Post-service medical records are negative for treatment of a 
psychiatric disorder until 1995.  A December 1995 VA 
outpatient treatment record reflects that the veteran 
reported that he started having PTSD symptoms about four 
years ago when he attended Vietnam camp-outs, and continued 
to have some PTSD symptoms.

In April 2002, the veteran filed a claim for service 
connection for PTSD, which he said began in 1995 and was 
first treated in 1995.

VA medical records dated in 2002 reflect that the veteran 
complained of PTSD symptoms including nightmares and 
hypervigilance.  He was treated for these complaints and for 
substance abuse.  He was diagnosed with marijuana dependence, 
PTSD, and depression.

A Vet Center intake form dated in July 2002 reflects that the 
veteran reported that he served in Vietnam for five months, 
and was a perimeter guard at Da Nang Air Force Base (AFB).  
He said he went on patrols outside the wire on alternate 
days.  He denied being in any firefights, but said he could 
hear other squads engaging the enemy.  He said his unit then 
moved to Hue where they went on day patrols and night 
ambushes.  He denied any serious contact.  With respect to 
traumatic events in service, he reported that his unit was 
rocketed the first night he arrived in Vietnam, and there was 
chaos and ground-shaking explosions.  He said he was afraid 
that night.  He stated that on another occasion, he led a 
rifle team through a pacified village at night while 
searching for a sniper.  He related that while he was on 
perimeter guard in Da Nang, he had to carry an unloaded 
weapon without ammunition, and felt vulnerable and frightened 
that he could not defend himself.  He also reported routine 
rocket attacks; he saw a tower get hit and fall over two 
bunkers away.  The examiner, a social worker, noted that the 
veteran had a violently chaotic childhood, and was raised in 
poverty and alcoholism, and as such he was predisposed to 
develop PTSD.  He opined that the veteran's combat was not 
horrific, but was enough for him to become chronically 
anxious, fearing constantly for his life.  The examiner 
diagnosed chronic PTSD and cannabis dependence in early 
remission.

VA medical records reflect that in mid-July 2002, the veteran 
complained of increasing irritability and anger, and said he 
was sleeping too much.  He reported depression, often 
accompanied by anxiety, since service.  He related that his 
stepfather was physically and mentally abusive, and gave a 
history of drug use since age 15, including marijuana use for 
the past 30 years.  The veteran reported that he received a 
combat ribbon when he returned from Vietnam although it did 
not appear on his DD Form 214.  The Axis I diagnoses were 
mood disorder, major depression recurrent versus bipolar 
disorder, probable PTSD, Vietnam veteran, and history of 
polysubstance abuse, primarily marijuana, in full sustained 
remission since April, however urine toxicology screen 
continued to be positive.  These diagnoses were indicated by 
a VA physician, Dr. K.  Subsequent VA medical records reflect 
ongoing treatment for variously diagnosed psychiatric 
disorders, including PTSD.

By a letter dated in October 2002, a representative from the 
Records Correspondence Section of the Personnel Management 
Support Branch at the Headquarters of the US Marine Corps 
indicated that the information contained in the veteran's 
claim was insufficient for the purpose of conducting any 
meaningful research on his behalf.  Additional details, such 
as dates and names, were requested.

A lengthy report of a November 2002 social and industrial 
survey reflects that the examiner reviewed the veteran's 
claims file.  The veteran reported that he suffered years of 
childhood abuse from his stepfather and also witnessed 
domestic violence.  He stated that he had some legal charges 
prior to service, was sent to a boys' industrial school, and 
also experimented with marijuana and alcohol.  The veteran 
reported that his in-service combat stressors were rocket 
attacks, and that his entire service in Vietnam was "scary 
as hell."  He said that on his first night in Vietnam, there 
was a heavy rocket attack, with no casualties.  He stated 
that he took sniper fire one night when he was on duty, and 
he was sent out with four or five others to find the sniper.  
He stated that it was raining and dark, and he was fearful 
and felt vulnerable.  He reported that he used heroin in 
Vietnam in order to cope.  He was unsure of any operation 
names that he participated in, and no friends of his were 
killed while he was there.

At a December 2002 VA psychiatric compensation and pension 
examination, the veteran reported that his in-service 
stressors were coming under rocket attacks and being fired on 
once by a sniper.  He also allegedly went on a number of 
patrols but never came in contact with the enemy.  The 
examiner noted that he had reviewed the veteran's claims file 
and medical records as well as the November 2002 social and 
industrial survey.  Psychological testing was performed.  The 
Axis I diagnosis was major depressive disorder, recurrent, 
moderate, and marijuana dependence, early full remission.  
The Axis II diagnosis was antisocial personality traits.  The 
examiner opined that the veteran did not have PTSD due to 
military trauma.  He stated:

This is not to say he does not have some 
symptoms of PTSD but they are not of a 
breadth or severity to warrant the 
diagnosis.  Part of my rationale is that 
four months of relatively light combat is 
not a sufficient enough stressor to 
account for his alleged symptoms of over 
thirty years duration.  In addition, when 
I considered the purported effects of the 
war on his social and occupational 
functioning it seemed to me much more 
likely that these effects were a 
consequence of his life experiences prior 
to and after the service as opposed to 
his experiences in Vietnam.  He provided 
a premilitary history that clearly 
suggested he had problems with anger, 
criticism, and authority and generally in 
getting along with people.  These traits 
were also clearly evident in the service 
before he went to Vietnam, manifested in 
his repeated Awol's with the eventual 
consequence of being put in the brig.  In 
summary, I believe the foundation for his 
general problems in living in society 
were clearly laid before he ever went to 
Vietnam and these pre Vietnam experiences 
were far more influential in determining 
how his life course have gone than were 
his actual experiences in Vietnam.
 
By a letter dated in December 2002, a VA physician, Dr. K., 
indicated that the veteran was a Vietnam Army combat veteran 
who was admitted to a VA Medical Center.  He noted that the 
veteran had not been gainfully employed due to significant 
impairment in social and industrial functioning secondary to 
PTSD and major depression.

Records from the Social Security Administration (SSA) reflect 
that the veteran underwent a mental status examination 
performed by M.S., Ph.D, in January 2003.  The Axis I 
diagnoses were bipolar I disorder, chronic PTSD, cannabis 
dependence in early full remission, amphetamine abuse in full 
remission, and nicotine addiction.  The Axis II diagnoses 
were personality disorder not otherwise specified (NOS), with 
borderline and avoidant personality features.

In September 2003, the veteran submitted a photocopy of US 
Naval Institute Proceedings from the 1973 Naval Review, 
reflecting that on the night of March 28 to 29, 1971, Da Nang 
and its environs received 23 rockets.

At his September 2003 RO hearing, the veteran essentially 
argued that he had PTSD due to his experiences in Vietnam, 
including rocket attacks, and that Dr. K's medical opinion, 
which diagnosed PTSD, was more probative than that of the VA 
examiner, since Dr. K was his treating physician.

On a February 2004 VA psychiatric opinion provided by a board 
of one psychologist and two psychiatrists, the examiners 
noted that they had reviewed the claims file and his service 
records, as well as current medical records.  The examiners 
indicated that they had contacted Dr. K. who admitted that he 
had never had access to the veteran's claims file or military 
medical records, and that he had not performed any extensive 
psychological testing of the veteran nor reviewed any 
psychological testing done on the veteran.  The examiners 
indicated that the November 2002 social and industrial survey 
and the December 2002 VA compensation and pension examination 
were very compelling, as they were extremely thorough.  They 
also found the veteran's military record quite compelling, 
and the history of the veteran's pre-service adaptation 
significant.  The veteran grew up in a disturbed home with a 
very disturbed relationship with his stepfather who was 
abusive to him.  They indicated that the veteran had clearly 
been marked by this in substantial and painful ways, and it 
has affected his relationships particularly with authority 
figures and his intimate relationships throughout his life.  
He had clear evidence of significant conduct disorder before 
he joined the military at age 17.  

The examiners noted that before going to Vietnam the veteran 
had extensive behavioral problems in the military.  He spent 
approximately four months in Vietnam in 1971 at a large base 
in Da Nang where he performed military police (MP) and guard 
duty.  He admits himself that he never fired his weapon, and 
never saw the enemy on any of his patrols or actions.  He did 
experience some rocket fire and mortar fire at the base 
itself but never directly saw casualties or dealt directly 
with casualties.  His same behavioral problems and 
difficulties that preceded his time in the service and 
preceded his time in Vietnam continued in the service and 
civilian life after the service.  He admitted that he used 
drugs extensively if not daily in Vietnam, abused substances 
prior to service, and had suffered from almost lifelong 
substance abuse until very recently.  

The examiners opined that the 2002 VA examination was very 
accurate and that the veteran had depressive disorder and 
antisocial personality traits.  They opined that the veteran 
had PTSD related to his childhood experiences but his combat 
experiences did not make up a major part of this nor did they 
make up any part of his dysfunctional life problems and his 
significant difficulties with authority and working.  They 
stated, "We therefore conclude that based on a full review 
of his social and industrial survey, review of military 
records and the psychological testing that [the VA 
examiner]'s assessment from his C&P [compensation and pension 
examination] is correct."  They added that Dr. K's diagnosis 
of PTSD was based exclusively on the veteran's self-report 
and that there was significant reason to believe that the 
veteran was significantly overstating the role of his very 
limited combat experiences and that in fact the veteran's 
main problems were depression and relationship disturbances 
related to his childhood upbringing and his difficulties with 
substance abuse.  They concluded that there was no 
significant or associative PTSD related to the veteran's 
period of service in Vietnam.

A March 2004 VA admitting psychiatric evaluation reflects 
that the veteran was followed by Dr. K. for "depression, 
anxiety and possible PTSD symptoms (childhood abuse)."  The 
Axis I diagnoses were major depression, recurrent, with 
psychotic features, rule out PTSD, caffeine dependence, and 
cannabis abuse versus dependence.  The Axis II diagnosis was 
antisocial personality traits.

In April 2004, the veteran submitted three original 
photographs which he said he took while in Vietnam and 
recently found.  These photographs depict a pile of dead 
human bodies, with soldiers posing in front of the pile.

An August 2004 mental health clinic note from Dr. K reflects 
that the veteran was diagnosed with bipolar disorder with 
current exacerbation.

In a September 2004 addendum, the board of three examiners 
who conducted the February 2004 VA examination noted that 
they had again reviewed the claims file, including the 
photographs submitted by the veteran, and that their opinion 
was unchanged.

At an October 2005 Travel Board hearing, the veteran 
reiterated many of his assertions.  He essentially contended 
that his PTSD was due to his Vietnam experiences, and not to 
his childhood abuse.  He said that his nightmares were about 
his Vietnam experiences.

Service personnel records show no combat decorations or other 
evidence that the veteran personally engaged in combat.  As 
combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Under DSM- IV, concerning a diagnosis 
of PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  
However, one claimed service stressor is rocket and mortar 
attacks at his base in Vietnam.  A court decision has 
indicated that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  See Pentecost, 
supra.  The veteran's representative has submitted a 
photocopy of US Naval Institute Proceedings reflecting that 
on one night, during the period when the veteran was 
stationed there, Da Nang received a rocket attack.  The Board 
finds this particular stressor is satisfactorily 
corroborated.

However, even if the veteran has a verified in-service 
stressor, another requirement for service connection for PTSD 
is medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), and a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor.

The medical evidence as a whole reflects that the veteran has 
been diagnosed with PTSD, as well as other psychiatric 
disorders including major depression and bipolar disorder.  
Although one VA physician, Dr. K., originally related the 
veteran's PTSD to his service in Vietnam, several other 
doctors have related his PTSD to childhood abuse, and more 
recent VA medical records reflect that Dr. K. had been 
treating the veteran for PTSD due to childhood abuse, not due 
to combat in Vietnam.  In December 2002, a VA examiner found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, and instead diagnosed major depressive disorder.  This 
examination included a review of the claims file, examination 
of the veteran, psychological testing, and a social and 
industrial survey.  A board of three physicians concurred 
with this medical opinion on the February 2004 examination 
and in the September 2004 addendum.  Their opinion was made 
based upon a review of the claims file on two separate 
occasions, and a discussion with Dr. K.  As such, the 2002 VA 
examination and the opinions of the board of physicians are 
entitled to great weight.  

The Board finds that the weight of the evidence does not show 
that the veteran has PTSD due to service in Vietnam.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


